DETAILED ACTION
Claim Status
	Applicant’s amendment filed March 24, 2022 has been entered. Claims 1-30 are pending. Claims 8-12, 20 and 22-30 are withdrawn. Claims 1-7, 13-19 and 21 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 and 21, in the reply filed on March 24, 2022 is acknowledged.  The traversal is on the ground(s) that the groups have overlapping subject matter, and therefore, there is no serious burden in searching the distinct groups. In order to search group I, the examiner would have to search group III, which in turn would require searching group II.  This is not found persuasive because the peptide construct of group I could be chemically synthetized, which would not require expression in a cell. Additionally, there would be serious burden as the groups have acquired a separate status in the art in view of their classification which would require additional searching.
The requirement is still deemed proper and is therefore made FINAL.

Claims 20 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 24, 2022.

Applicant’s election of peptide or protein fragment, as the species elected, in the reply filed on March 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because the color drawing petition filed March 25, 2022 has been denied because Applicant has not provided sufficient reason as to why the color drawings are required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See paragraphs [0076], [0078], [0088] and [0263].
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length and does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the juxtracine position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites “a second ligand binding site … and binding of the ligand to this site”. It is unclear if the ligand for the second site is the same or different than the ligand for the first binding site. Additionally, claim 15 recites “a ligand” in lines 4 and 7. It is unclear to which ligand it refers, for the first binding site, the second binding site or if it is an additional ligand. Lastly, claim 15 recites the limitation "the second binding sites" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 13-14, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emtage et al. (WO 2019/164979 A1, published August 29, 2019, earliest effective filing date February 21, 2018) in view of Evnin et al. (US 2020/0115461 A1, published April 16, 2020, earliest effective filing date May 3, 2017).
Emtage et al. is directed to engineered receptors and describes an engineered receptor polypeptide construct comprising: (i) an extracellular ligand binding domain having at least one ligand binding site, (ii) an optional flexible polypeptide linker, (iv) a transmembrane domain comprising at least one y-secretase cleavage site, and (v) an intracellular effector domain, wherein the extracellular ligand binding domain is maintained in a position that sterically inhibits y-secretase from cleaving the construct at the at least one y-secretase cleavage site, and wherein, in the presence of a cognate ligand, the extracellular ligand binding domain is released to a conformation that permits y-secretase to cleave the construct at the at least one y-secretase cleavage site and the intracellular effector domain is released, thereby producing an effect in the cell in which the engineered receptor construct is expressed (chimeric transmembrane receptors that include an extracellular antigen-binding domain that is capable of specifically binding to a target antigen, a transmembrane domain, an intracellular regulatory domain comprising a gamma-secretase protease cleavage site, and an intracellular transcriptional regulatory domain. In some embodiments, chimeric transmembrane receptors provided herein include one or more linkers between their various domains. In some embodiments, when the chimeric transmembrane receptor is expressed in a mammalian cell, binding of the extracellular antigen-binding domain to the target antigen induces cleavage of the intracellular regulatory domain at the gamma-secretase protease cleavage site, thereby releasing the intracellular transcriptional regulatory domain from the transmembrane domain. In some embodiments, release of the intracellular regulatory domain modulates an activity of a cell; page 9, lines 15-27) (claim 1); wherein the optional flexible linker comprises at least 2 amino acids and no more than 300 amino acids (synthetic linker can have a length of from about 10 amino acids to about 200 amino acids. In some embodiments, the linker is a flexible linker; page 12, lines 2-10) (claim 2); wherein the engineered peptide is derived from phage display, directed evolution, or rational design (this limitation is a product by process step that does not add structural limitations to the claim) (claim 6); wherein the intracellular effector domain is a peptide (transcriptional regulatory domain, page 9, line 19) (claim 7); wherein the intracellular effector domain further comprises an intracellular targeting or localization sequence (the intracellular transcriptional regulatory domain includes a nuclear localization signal; page 34, lines 16-17) (claim 13); wherein the intracellular targeting or localization sequence comprises a nuclear targeting sequence (the intracellular transcriptional regulatory domain includes a nuclear localization signal; page 34, lines 16-17) (claim 14); wherein the transmembrane domain comprises a Notch receptor transmembrane domain (synPTPR is composed of an aCDl9 scFv, the PTPR-core, and a gal4-vp64 transcription factor. A synthetic Notch protein with the same aCD19 scFv and gal4-vp64; page 8, lines 6-11) (claim 16); wherein the extracellular ligand binding domain comprises an antibody binding domain, or a single-chain variable fragments (scFv) (a chimeric transmembrane receptor includes an antigen-binding domain that an antibody, wherein the antibody is selected from the group consisting of: a Fab fragment, an Fv fragment, a scFv fragment; page 2, lines 17-18) (claim 17); wherein the cognate ligand tethered (CD19 antigen, page 8, lines 15-16)  (claim 18); wherein the cognate ligand is an antigen (CD19 antigen, page 8, lines 15-16) (claim 19). Emtage et al. further describe a cell expressing the engineered receptor polypeptide construct (cell expressing a syn PTPR; page 8, lines 13-14) (claim 21).
Emtage et al. lack the engineered receptor polypeptide construct wherein the construct comprises a (iii) an intramolecular peptide that binds to the at least one ligand binding site in the extracellular ligand binding domain, when the intramolecular peptide is bound to the at least one ligand binding site (claim 1); wherein the intramolecular peptide has a lower affinity of binding to the ligand binding site than the cognate ligand (claim 3); wherein the intramolecular peptide is an engineered peptide or a naturally occurring peptide (claim 5).
Evnin et al. is directed to engineered receptors and describe an engineered receptor polypeptide construct comprising an extracellular domain having a target binding site, a transmembrane domain and an intracellular effector domain, wherein the construct comprises a (iii) an intramolecular peptide that binds to the at least one ligand binding site in the extracellular ligand binding domain, wherein the receptor is inactive when the intramolecular peptide is bound to the at least one ligand binding site (activatable receptor comprising: (a) an antigen binding domain; (b) an inhibitory domain that prevents binding of the target antigen binding domain to a target; (c) a transmembrane domain; and (d) an intracellular signaling domain wherein the antigen binding domain and the inhibitory domain are attached via a linker comprising a protease cleavage site, paragraphs [0101]-[0106]) (claim 1); wherein the intramolecular peptide has a lower, equal or greater affinity of binding to the ligand binding site than the cognate ligand (inhibitory domain is an inactive VHH domain; paragraph [0112]) (claim 3); wherein the intramolecular peptide is an engineered peptide or a naturally occurring peptide (inhibitory domain inhibiting binding to a target antigen can be any type of binding domain, including, but not limited to, domains from a monoclonal antibody, a polyclonal antibody, a recombinant antibody, a human antibody, or a humanized antibody; paragraph [0468]) (claim 5). Evnin et al. further describe that the inhibitory domain dissociates from the receptor when the receptor activates at the site of a tumor and binds a tumor antigen (paragraph [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the receptor construct of Emtage et al. and add an intracellular domain that binds the target binding site as described by Evnin et al. A person of ordinary skill in the art would have been motivated to do so to activate the receptor at a tumor site (Evnin, paragraph [0112]). Because both Emtage et al. and Evnin et al. teach engineered receptor constructs with different controllable subunits, a person of ordinary skill in the art would have had a reasonable expectation of success in adding an inhibitory binding peptide to the receptor of Emtage et al. to provide a receptor with higher control.
Accordingly, Emtage et al. in view of Evnin et al. render obvious claims 1-3, 5-7, 13-14, 16-19 and 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636